      Case 1:20-cv-00296-DAD-JDP Document 8 Filed 07/01/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSHUA BLAND,                                      No. 1:20-cv-00296-DAD-JDP
12                        Plaintiff,
                                                         ORDER ADOPTING FINDINGS AND
13            v.                                         RECOMMENDATIONS AND DISMISSING
                                                         CASE WITH PREJUDICE
14    DISTRICT ATTORNEY'S OFFICE OF
      THE COUNTY OF LASSEN, et al.,
15                                                       (Doc. No. 3)
                          Defendants.
16

17

18           Plaintiff Joshua Bland is a state prisoner proceeding pro se in this civil rights action filed

19   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On March 23, 2020, the assigned magistrate judge issued findings and recommendations,

22   recommending that plaintiff’s complaint be dismissed as frivolous, malicious, and stating no

23   claims upon which relief may be granted. (Doc. No. 3.) On June 17, 2020, plaintiff filed timely

24   objections. (Doc. No. 6.) The next day, plaintiff filed an additional attachment. (Doc. No. 7.)

25   In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a de novo

26   review of this case. Those objections and attachment provide no basis upon which to question the

27   conclusion reached by the pending findings and recommendations. Having carefully

28   /////
                                                         1
     Case 1:20-cv-00296-DAD-JDP Document 8 Filed 07/01/20 Page 2 of 2

 1   reviewed the entire file, the court concludes the findings and recommendations are supported by

 2   the record and by proper analysis.

 3          Accordingly:

 4          1.      The findings and recommendations issued March 23, 2020 (Doc. No. 3) are

 5                  adopted in full;

 6          2.      This action is dismissed with prejudice;

 7          3.      Plaintiff’s motion to proceed in forma pauperis (Doc. No. 2) is denied as moot;

 8                  and

 9          4.      The Clerk of Court is directed to close this case.

10   IT IS SO ORDERED.
11
        Dated:     July 1, 2020
12                                                      UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
